DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The Replacement Drawings corresponding to Figure 1 and Figure 8 were received on 12 July 2021.  These drawings are accepted.

Allowable Subject Matter

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the “display driver board with multiple TYPE-C full-function interfaces” as defined by independent Claim 1.  In particular, none of the references relied upon by the examiner teach or fairly suggest “a first TYPE-C interface and a second TYPE-C interface, wherein… power ends of the first TYPE-C interface and the second TYPE-C interface are bidirectionally connected to a PD power control circuit, 
Hundal et al. (US 2017 / 0046289) discloses (see Fig. 1) a display driver system with multiple TYPE-C full-function interfaces (see (106, 110, 114)) comprising a first TYPE-C interface (106) and a second TYPE-C interface (110), wherein signal input ends of the first TYPE-C interface (106) and the second TYPE-C interface (110) are connected to signal output ends of a first connection device (136) and a second connection device (138), respectively; power ends of the first TYPE-C interface (106) 
Pan et al. (US 2016 / 0156137) discloses (see Figs. 2A-2C) a TYPE-C full-function interface (200) that is functional, in combination with a switching circuit (220), to operate in a plurality of modes (see Page 3 through Page 4, Para. [0020], [0024]-[0025], and [0027]-[0028]).
Chen (US 10,708,541) discloses (see Fig. 2) a display driver board (12) with multiple TYPE-C full-function interfaces (100, 101), comprising a first TYPE-C interface (100) and a second TYPE-C interface (101), wherein signal input ends of the first TYPE-C interface (100) and the second TYPE-C interface (101) are connected to signal output ends of a first connection device (20) and a second connection device (22), respectively; a CC signal connection end of a protocol chip (108) is connected to CC signal connection ends of the first TYPE-C interface (100) and the second TYPE-C interface (101) through a communication control circuit (108B), respectively; USB2.0 signal ends of the first TYPE-C interface (100) and the second TYPE-C interface (101) are bidirectionally connected to a signal input end of a USB port switch (104), and a signal output end of the USB port switch (104) is connected to a plurality of USB 
Wright et al. (US 2020 / 0151129) suggests relevant art at Figure 8A, which is derived at least in part from Figure 5A, which appears to be prior art (note that US 2020 / 0151129 cites the Provisional Application 62/758,252).  As shown in Figure 5A, a display driver board (520) comprises multiple TYPE-C full-function interfaces (524a, 524b), comprising a first TYPE-C interface (524a) and a second TYPE-C interface (524b), wherein signal input ends of the first TYPE-C interface (524a) and the second TYPE-C interface (524b) are connected to signal output ends of a first connection device (510) and a second connection device (512), respectively; output signal ends of the first TYPE-C interface (524a) and the second TYPE-C interface (524b) are connected to signal input ends of a first SWITCH chip (518) and a second SWITCH chip (516), respectively; signal output ends of the first SWITCH chip (518) and the second SWITCH chip (516) are connected to a display signal processing circuit (502; see Page 5, Para. [0051]).
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the “display driver board with multiple TYPE-C full-function interfaces” as defined by independent Claim 1.  The claimed “display driver board with multiple TYPE-C full-function interfaces” appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622